DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the remarks and amendments filed on 11/23/2020.  Claims 1 -20 are pending for consideration in this Office Action.

Response to Amendment
The amendments to the claims are not of a legible quality and are difficult to read.
Applicant is required to submit an amendment and/or response which include a legible copy of the claims.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/202 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “...battery system being integrally attached to a tractor,” in at least claims 4 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Generation device in claims 1, 8 and 15;
Compression device in claims 1, 8 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A generation device appears to be described as an A/C generator in at least 0043 of the specifications;
A compression device appears to be described as a compressor in at least 0040 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
 § 112 1st statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1, 8 and 15, the recitation of “...driving, using the prime mover, an electrical generation device to generate electrical power to power an electric motor when the location is outside of the selected location;


Regarding Claims 1, 8 and 15, the recitation of “...wherein the battery system provides electrical power to the electric motor when the location is within the select location; and driving the refrigerant compression device of the refrigeration unit using the electric motor that is powered by the battery system when the location is within the selected location,” is not described in the disclosure such that one skilled in the art would recognize applicant’s possession of the claimed subject matter.  For example, in at least 0044 of the disclosure it is disclosed that the battery system drives the refrigeration unit.  However, the disclosure is silent to doing so ‘when the location is inside of the selected location.’  Whereas, the limitations may be implicit...it is also implicit that the prime mover provides the same function when “inside” of a selected location.  Applicant’s appears to selectively add implicit disclosure to narrow the claims....but to do so in this manner creates a condition that is simply not disclosed.  Please amend for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 8 and 15, the recitation of “...driving, using the prime mover, an electrical generation device to generate electrical power to power an electric motor when the location is outside of the selected location;
driving a refrigerant compression device of the refrigeration unit using the electric motor that is powered by the electrical power generated from the prime mover when the location is outside of the selected location,” renders the claim unclear in light of the 112 1st rejection above.  Additionally, the claim limitations not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
For examination purposes, the limitation has been interpreted as - - driving, using the prime mover, an electrical generation device to generate electrical power to power an electric motor 


Regarding Claims 1, 8 and 15, the recitation of “...wherein the battery system provides electrical power to the electric motor when the location is within the select location; and driving the refrigerant compression device of the refrigeration unit using the electric motor that is powered by the battery system when the location is within the selected location,” renders the claim unclear in light of the 112 1st rejection above.  Additionally, the claim limitations not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
For examination purposes, the limitation has been interpreted as - - wherein the battery system provides electrical power to the electric motor 


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, 8, 11-13, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US2016/0089956) in view of and Steele (US2015/0168032) and Saroul (FR2960949A1).

Regarding Claims 1, 8 and 15, Viegas teaches a controller [305] for a refrigeration unit of a transport refrigeration system [0035; fig 3] comprising: a processor; a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations [implicitly taught at 0048; fig 4; where one skilled in the art would recognize that a controller 305 that processes the control steps of fig 4 necessarily has a processor to process the computer program product including the instructions or steps and a memory to store the programmed instructions or steps], the operations comprising: 
controlling, using the controller [305], a plurality of components of the refrigeration system [0036], wherein controlling comprises operating at least one of a prime mover [350] and a battery system [390; 0035-0040; fig 3]; 
monitoring, using a location tracking device, a location of the transport refrigeration system [0060; where one skilled in the art recognize that a GPS system necessarily provides the location data].  
Viegas does not explicitly teach driving, using the prime mover, an electrical generation device to generate electrical power to power an electric motor;
driving a refrigerant compression device of the refrigeration unit using the electric motor that is powered by the electrical power generated from the prime mover;
wherein the battery system provides electrical power to the electric motor; and driving the refrigerant compression device of the refrigeration unit using the electric motor that is powered by the battery system;

deactivating the prime mover when the location is within the selected location; activating the battery system when the location is within the selected location; and powering, using the battery system, the refrigeration unit when the location is within the selected location.
However, Steele teaches a transport refrigeration system [0002] that drives, using a prime mover [26], an electrical generation device [66] to generate electrical power to power an electric motor [at least motor 68 of compressor 32; 0027];
driving a refrigerant compression device [32] of the refrigeration unit using the electric motor [68] that is powered by the electrical power generated from the prime mover [26; 0027;
wherein the battery system [28] provides electrical power to the electric motor [68; 0025]; and driving the refrigerant compression device [32] of the refrigeration unit using the electric motor [68] that is powered by the battery system [0025] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a refrigeration system that can be selectively supplied power from one or more power sources and thereby advantageously making the system more flexible [0027].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Viegas to have driving, using the prime mover, an electrical generation device to generate electrical power to power an electric motor;

wherein the battery system provides electrical power to the electric motor; and driving the refrigerant compression device of the refrigeration unit using the electric motor that is powered by the battery system in view of the teachings of Steele where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a refrigeration system that can be selectively supplied power from one or more power sources and thereby advantageously making the system more flexible.
However, Saroul teaches a refrigerated transport having a controller [page 1, lines 1-2; page 2, lines 1-4] where the controller monitors, using a location tracking device, a location of the transport refrigeration system [page 2, lines 2-4], powering, using a prime mover [11], the refrigeration unit when the location is outside a selected location [i.e. an urban area; page 1, lines 15-16; page 2, lines 2-4; page 3, lines 7-9]; deactivating the prime mover [11] when the location is within the selected location [page 1, lines 15-16; page 2, lines 2-4]; 
activating a battery system [21] when the location is within the selected location [page 1, lines 15-16; page 2, lines 2-4; page 3, lines 28-37; figs 3 & 4]; and 
powering, using the battery system, the refrigeration unit when the location is within the selected location [page 1, lines 15-16; page 2, lines 2-4; page 3, lines 28-37; figs 3 & 4] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. secure a refrigeration unit that is quieter in urban areas [page 1, lines 30-31].

For Clarity, in regard to Claim 1, the method as claimed is carried out during the normal operation of the apparatus of Viegas as modified above.
	
Regarding Claims 4, 11 and 18, Viegas, as modified, teaches the invention above and Viegas teaches where battery system is integrally attached to a tractor [110] configured to pull a refrigerated transport container [130] of the transport refrigeration system, the tractor being releasably connected to the refrigerated transport container [0030].
For Clarity, in regard to Claim 4, the method as claimed is carried out during the normal operation of the apparatus of Viegas as modified above.

Regarding Claims 5, 12 and 19, Viegas, as modified, teaches the invention above and Saroul teaches where the location tracking device is configured to receive a manual input [page 2, lines 2-4].
For Clarity, in regard to Claim 5, the method as claimed is carried out during the normal operation of the apparatus of Viegas as modified above.


Regarding Claims 6, 13 and 20, Viegas, as modified, teaches the invention above and Saroul teaches where the location tracking device is a global positioning system configured to monitor the location of the transport refrigeration system [page 1, lines 15-15; page 2, lines 2-4].
For Clarity, in regard to Claim 6, the method as claimed is carried out during the normal operation of the apparatus of Viegas as modified above.

Claims 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US2016/0089956), Steele (US2015/0168032) and Saroul (FR2960949A1) as applied to claims 1, 8 and 15 above, and further in view of Frazen et al. (US8789635).

Regarding Claims 2, 9 and 16, Viegas, as modified, teaches the invention above but does not explicitly teach where the battery system is integrally attached to a refrigerated transport container of the transport refrigeration system and located proximate a bottom of the refrigerated transport container.
However, Frazen teaches a transport vehicle [fig 1] having where a battery system [7] is integrally attached to a transport container [5] of a transport  system and located proximate a bottom of the transport container [col 3, lines 14-54; fig 1; where the battery system is integrally attached to the container 5 via platform 4] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Viegas to have where the battery system is integrally attached to a refrigerated transport container of the transport refrigeration system and located proximate a bottom of the refrigerated transport container in view of the teachings of Frazen where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secure a location whereby the batteries can be changed in a convenient manner.
For Clarity, in regard to Claim 2, the method as claimed is carried out during the normal operation of the apparatus of Viegas as modified above.

Regarding Claims 3, 10 and 17, Viegas, as modified, teaches the invention above and Frazen teaches wherein: the battery system [7] is integrally attached to a drop deck [4] configured to carry a refrigerated transport container [As modified above, see the rejection of at least claim 1 for detailed discussion] of the transport refrigeration system[As modified above, see the rejection of at least claim 1 for detailed discussion], the drop deck [4] being releasably connected to the refrigerated transport container [col 3, lines 7-21; where the container 5 can be loaded or unloaded from the drop deck i.e. platform 4].
For Clarity, in regard to Claim 3, the method as claimed is carried out during the normal operation of the apparatus of Viegas as modified above.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US2016/0089956), Steele (US2015/0168032) and Saroul (FR2960949A1) as applied to claims 1 and 8 above, and further in view of Baumann et al. (US2009/0206661).

Regarding Claims 7 and 14, Viegas, as modified, teaches the invention above but does not explicitly teach where the battery system is composed of at least one of a lithium ion battery, a nickel metal hydride battery, an alkaline battery, a nickel-hydrogen battery, and a lead-acid battery.
However, Baumann teaches a commercial truck having an HVAC system [0003; 0008; 0009] having a  battery system that is composed of at least one of a lithium ion battery, a nickel metal hydride battery, an alkaline battery, a nickel-hydrogen battery, and a lead-acid battery [0016; where the battery is a nickel metal hydride battery; where the limitation appears to be claimed in the alternative] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. secure a battery that has a quick charge capability [0016].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Viegas to have where the battery system is composed of at least one of a lithium ion battery, a nickel metal hydride battery, an alkaline battery, a nickel-hydrogen battery, and a lead-acid battery in view of the teachings of Baumann where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secure a battery that has a quick charge capability.
.

Response to Arguments
On pages 9-10 of the remarks, Applicant argues with respect to Claims 1 , 8 and 15 that Viegas et al. (US2016/0089956, hereinafter “Viegas”) as modified by Saroul (FR2960949A1, hereinafter “Saroul”) does not teach the claimed invention.  In particular, Applicant argues that since Saroul teaches the use of two compressor to affect the recited control the control cannot be applied to the system of Viegas where Viegas has a single compressor.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to Applicant's arguments, Applicant is directed to MPEP 2141.03 I, where factors that determine a person of ordinary skill specifically states that said person is a person of ordinary creativity, not an automaton.  Where a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  In the instant rejection, modifying by programming, the controller to selectively switch power sources from a prime mover to a battery based on GPS location involve only routine skill in the art.  Accordingly, the rejection is maintained.
For at least the reasons above, Claims 1-20 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LARRY L FURDGE/Primary Examiner, Art Unit 3763